COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-12-00692-CR
Trial Court Cause
Number:                    1302920
Style:                     Giovanni Mora
                           v The State of Texas
Date motion filed*:        May 8, 2014
Type of motion:            Motion to Supplement Brief
Party filing motion:       Appellee, The State of Texas
Document to be filed:      Supplemental Brief

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: The state's supplemental brief has been accepted.


Judge's signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of

Date: May 13, 2014